           Case 1:20-cv-05717-JGK Document 11 Filed 12/14/20 Page 1 of 1
                                                                         108-26 64th Avenue, Second Floor
                                                                         Forest Hills, NY 11375
                                                                         Tel.: 929.324.0717

Mars Khaimov Law, PLLC                                                   E-mail: marskhaimovlaw@gmail.com




 VIA ECF                                                                      December 14, 2020
 Hon. Judge John G. Koeltl
                                          Application granted. SO ORDERED.
 United States Magistrate Judge
 Southern District of New York            New York, New York   /s/ John G. Koeltl
 40 Centre Street                         December 14, 2020 John G. Koeltl, U.S.D.J.
 New York, NY 10007



        Re:     Paguada v. Full Circle Homes, LLC; Case No: 1:20-cv-05717-JGK

 To the Honorable Judge Koeltl,

         The undersigned represents Plaintiff Josue Paguada (hereinafter “Plaintiff”) in the
 above-referenced matter.
         This Letter is submitted in response to the Court’s November 16, 2020 Order directing
 Plaintiff to move for a default judgement by December 7, 2020.
         By way of background, this matter has been pending before the Court since July 23,
 2020 and while Defendant was properly served (and Affidavit of Service filed on the docket),
 Defendant failed to appear or otherwise respond.
         Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court
 as to Full Circle Homes, LLC and will promptly be filing its Order to Show Cause for a Default
 Judgement in accordance with the Court’s Individual Rules.
         As such, Plaintiff is requesting 21 days in which to attempt to contact Defendant or in
 the alternative, move for Default Judgment.

        Thank you for the consideration of Plaintiff’s request.

                                                                       Yours sincerely,

                                                                       /s/Mars Khaimov
                                                                       Mars Khaimov, Esq., Principal
                                                                       Mars Khaimov Law, PLLC
